Citation Nr: 0915594	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-27 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1991 to 
November 1996 and from January 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  Jurisdiction is now under the 
RO in Lincoln, Nebraska.  In September 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Although cognizant of the further delay that will result, the 
Board finds that a remand is again necessary with respect 
this claim.  Specifically, the Board notes that the November 
2008 VA examiner based his opinion on a review of VA 
treatment records that were apparently accessible via the VA 
hospital's online records system, but that were not 
associated in the claims file.  The most recent VA treatment 
record associated with the claims file is dated in April 
2005.  The Board particularly notes the examiner's discussion 
of an October 2007 record of treatment for the Veteran's 
fibromyalgia.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, another remand is required so that all 
relevant VA treatment records from the St. Louis VA facility 
dated from April 2005 onward may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.	Associate all VA treatment records from 
the St. Louis VA Medical Center dated 
from April 2005 onward with the claims 
file.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the February 2009 
supplemental statement of the case.  
The Veteran and her representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


